344 F.2d 963
Alan M. MacEWAN and Mary G. MacEwan, Appellants,v.Dean RUSK, Secretary of State, Department of State,Washington, D.C. and Nicholas deB. Katzenbach,Acting Attorney General, Washington, D.C.
No. 14920.
United States Court of Appeals Third Circuit.
Argued Dec. 18, 1964.Decided May 12, 1965.

Lonard B. Boudin, New York City (Rabinowitz & Boudin, New York City, A. Harry Levitan, Levitan & Lurie, Philadelphia, Pa., Victor Rabinowitz, New York City, on the brief), for appellants.
Robert L. Keuch, Dept. of Justice, Internal Security Division, Washington, D.C.  (Drew J. T. O'Keefe, U.S. Atty., Eastern District of Pennsylvania, J. Walter Yeagley, Asst. Atty. Gen., Kevin T. Maroney, Atty., Dept. of Justice, Washington, D.C., on the brief), for appellees.
Before McLAUGHLIN, STALEY and HASTIE, Circuit Judges.
PER CURIAM.


1
The judgment of the district court will be affirmed upon the excellent opinion of Judge Freedman, D.C., 228 F. Supp. 306, which is in line with the opinion of the United States Supreme Court in Zemel v. Rusk, Secretary of State et al., (1965), 85 S. Ct. 1271, opinion filed May 3, 1965.